Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 

Double Patenting
	Applicant requested double patenting rejection be held in abeyance until the indication of allowable subject matter. Previous double patenting rejection to claims 1, 2, and 4-6 stand rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites, “locating, by a browser, one or more heavy elements of a plurality of elements of the DOM by analyzing a current load on a hardware device on which the browser is operating;” Paragraph 49 of applicant’s disclosure recites, “It should be noted that removal of DOM elements via Javascript or similar techniques may actually be more efficient than leaving the web browser to perform the unload process. However, in some browser embodiments it may turn out to be costlier and in such cases it may be preferable to forego such techniques and simply rely on the browser to perform the unloading without deletion of the heavy DOM elements from the DOM. In some example embodiments, this determination may be dynamically performed by analyzing one or more variables including, but not limited to, the browser type, the hardware device on which the browser is operating (e.g, processing power, memory speed and availability), current load on the hardware device on which the browser is operating, etc.”
The ”determination” discussed in paragraph 49 corresponds to determining whether to remove the DOM element or perform the unload process based on current load on the hardware device on which the browser is operating. Paragraph 49 does not mention “locating” one or more heavy elements of the plurality of elements of the DOM based on analysis of current load on a hardware device on which the browser is operating. Amendment of independent claims 7 and 16 is consistent with the disclosure in paragraph 49 because the limitation is explicitly directed to removing the DOM based on the analysis.




Allowable Subject Matter
Claims 1 and 3-21 are allowed over prior art.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, " locating, by a browser, one or more heavy elements of a plurality of elements of the DOM by analyzing a current load on a hardware device on which the browser is operating;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1.

The primary reason for the allowance of the Claims 7 and 16 is the inclusion of the limitation, "removing, by a browser, one or more heavy elements from a data structure used to render the first web page by analyzing a current load on a hardware device on which the browser is operating;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 7 and 16.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 3-6, 8-15, and 17-21 depending on claims 1, 7, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177